DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/03/2019, 04/21/2020, 04/21/2021, 04/21/2021, 07/21/2021, 12/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Nagaraja et al. (US 2013/0232463 A1).

Nagaraja was cited in IDS filed on 04/21/2020.

Regarding claim 1, Nagaraja teaches the invention as claimed including a method for managing an operational scenario for a target computer environment ([0022]: “A developer , the method comprising: 
accessing, by a computer system, operational information defining a set of commands for the operational scenario, accessing, by the computer system, blueprints for a set of operational entities to be utilized in the target computer environment for implementing the operational scenario ([0022]: "application director 106 includes the following software modules: a topology generator 120, a deployment plan generator 122, and a deployment director 124. Topology generator 120 generates a blueprint 126 that specifies a logical topology of the application 108 to be deployed. Blueprint 126 generally captures the structure of an application 108 as a collection of application components executing on virtual computing resources."; the accessing of the operational information and of the blueprints is implicit in their use.), wherein the set of operational entities includes a hardware entity, a software entity, and an information entity ([0022]: "blueprint 126 generated by application director 106 for an online store application may specify a web application ([...]) executing on an application server ([...]) and that uses as a database ([...]) as a data store."); and 
implementing, by the computer system, the operational scenario for the target computer environment, wherein the implementing includes: 
executing a hierarchy of controller modules, wherein the hierarchy includes an orchestrator controller module at a top level of the hierarchy that is executable to carry out the set of commands by issuing instructions to controller modules at a next level of the hierarchy (the application director 106 passes commands to the cloud director 722, which then , and wherein the hierarchy of controller modules includes controller modules executable to manage the set of operational entities according to respective blueprints in order to complete the operational scenario, including by changing states of one or more of the set of operational entities (in paragraph [0028]: "application director 106 executes deployment plan 128 by providing deployment agents executing within deployment environment 112 (e.g., on VMs 114) with local deployment plans based on deployment plan 128. Application director 106 separates deployment plan 128 into local deployment plans that include a series of tasks to be executed by a VM 114.").

Regarding claim 2, Nagaraja teaches wherein a given operational entity is associated with a unique identifier that identifies the given operational entity, wherein a particular one of the instructions is associated with the given operational entity, and wherein issuing the particular instruction includes: 
determining, based on the unique identifier, a particular one of the controller modules that manages the given operational entity and issuing the particular instruction to the particular controller module ([0086] In step 810, responsive to the request from VM 114.sub.1, deployment director 124 transmits the requested package that includes deployment agent 726 (e.g., a JAR file containing deployment agent 726) in addition to deployment agent 

Regarding claim 3, Nagaraja teaches wherein a given blueprint indicates, for a corresponding first one of the set of operational entities, a set of relationships between the first operational entity and one or more other operational entities of the set of operational entities, and wherein the set of relationships affects an order in which ones of the set of commands can be carried out ([0023]: Blueprint 126 may define one or more dependencies between application components to indicate an installation order of the application components during deployment.).

Regarding claim 4, Nagaraja teaches wherein the set of relationships includes a relationship between the first operational entity and a second one of the set of operational entities, and wherein performing a particular one of the instructions to change a state of the first operational entity include changing a state of the second operational entity prior to changing the state of the first operational entity ([0070]; [0071] Deployment plans 128 further 

Regarding claim 5, Nagaraja teaches wherein the relationship between the first operational entity and the second operational entity is a dependence relationship in which the first operational entity depends on the existence of the second operational entity (Fig. 6A shows dependency between operational entities such as database and app server in which certain operations may not execute until dependencies have been resolved.[0071], [0073]).

Regarding claim 6, Nagaraja teaches wherein a given operational entity implements one or more of a set of functions supported by a control application programming interface (API) ([0075] FIG. 7 depicts an example cloud computing platform provider 110 with which one embodiment of the present invention may be utilized. As described above, enterprise 100 desires to deploy on a web application (or any other type of application) in a deployment environment 112 provided by cloud provider 110. For example, cloud provider 110 may utilize a cloud computing environment 702 accessible, for example, via REST (Representational State Transfer) APIs (Application Programming Interface) or any other client-server communication protocol, to provide virtual computing resources on which enterprise 100 desires to deploy its web application.), and wherein the one or more implemented functions allow a controller module to change a state of the given operational entity ([0041] Administrator 104 may create 

Regarding claim 7, Nagaraja teaches wherein a particular one of the blueprints is associated with the given operational entity, wherein the particular blueprint specifies a lifecycle value indicative of a current lifecycle stage associated with the given operational entity, and wherein the lifecycle value is usable by a controller module to determine which of the one or more implemented functions are callable for the lifecycle stage ([0041] Administrator 104 may create installation, configuration, and start scripts for an application component, referred herein as "actions." Actions generally include a script comprised of one or more lines of scripting logic that, when executed by a virtual machine on which the application component is hosted, perform operations for an application lifecycle stage (e.g., install, configure, start, stop, upgrade, migrate, etc.).).

Regarding claim 8, Nagaraja teaches wherein a first operational entity of the set of operational entities is at a different level within the hierarchy than a second operational entity of the set of operational entities, wherein ones of the controller modules that are executable to manage the set of operational entities are at different levels of the hierarchy (Fig. 6B; [0004] Further, applications are typically developed with a multi-tier architecture in which functions such as presentation, application processing, and data management are logically separate components. For example, an enterprise's custom banking application that has a multi-tier architecture may use a cluster of application servers (e.g., JBoss Application Servers) to execute in a scalable runtime environment, a relational database management system (e.g., MySQL) to store account data, and a load balancer to distribute network traffic for robustness.).

Regarding claim 9, Nagaraja teaches wherein performing a particular one of the instructions includes causing the software entity to instantiate another information entity ([0049]: In another example, the user may specify an SQL script (identified as "init_db_script" that is executed by MySQL database to initialize the database.).

Regarding claim 10, Nagaraja teaches wherein the operational scenario includes changing states of one or more software entities included in the set of operational entities to transition the one or more software entities from a first software version to a second software version ([0114] While embodiments disclosed herein are discussed with regards to a deployment operation, operations for managing existing deployments may be performed utilizing techniques described herein. For example, an embodiment may be used to: re-deploy an already deployed application by updating application-specific code (e.g., going from version 1.0 to version 1.1); upgrade an already deployed application to upgrade the software services (e.g., middleware) of the application, such as updating to the latest version of Apache; backup a deployed application based on knowledge of an application's data storage (e.g., database storage, repositories, etc.) from the blueprint; and patch a deployed application to allow for smaller binary updates to libraries, services, or configurations for security and other reasons.).

Regarding claim 11, Nagaraja teaches wherein the hardware entity corresponds to a set of processors ([0100]: Such a hardware platform may include a local storage unit 904, such as a hard drive, network adapter (NIC 906), system memory 908, processor 910 and other I/O devices such as, for example and without limitation, a mouse and keyboard (not shown in FIG. 9).), the software entity corresponds to a database server that executes on the set of processors, and the information entity corresponds to a logical database managed by the database server ([0049]: Referring back to FIG. 3B, in step 328, the user selects one or more application components from catalog 130 of application components and selects a node on which the application component may execute. In step 330, responsive to user input, application 

Regarding claim 12, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 13, it is a media/product type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale above.

Regarding claim 14, it is a media/product type claim having similar limitations as claims 3 and 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 15, Nagaraja teaches wherein the operations further comprise: 
verifying a particular one of the accessed blueprints to determine whether the particular blueprint is valid, wherein the verifying includes: 
accessing a corresponding definition that identifies a set of values acceptable to be specified in a given blueprint that corresponds to that definition, and determining, based on the accessed definition, whether the particular blueprint specifies a value not included in the set of acceptable values ([0057] In step 340, application director 106 checks the application topology defined by blueprint 126 for errors. For example, application director 106 may verify whether properties have been correctly specified, that application components are not missing from any required actions, or that invalid or circular dependencies have not been created. In step 342, responsive to not detecting any errors within blueprint 126, application director 106 transmits a successful blueprint generation message to the user, and in turn, in step 346, the user receives a status indication regarding generation of blueprint 126. Alternatively, in step 344, responsive to detecting an error within blueprint 126, application director 106 transmits an error message to the user. Application director 106 may provide the user with opportunities to perform one or more remedial actions to correct any detected errors.).

Regarding claim 16, Nagaraja teaches the invention as claimed including a method of managing a set of operational entities ([0022]: "to orchestrate deployment of a multi-tier application
108 onto one of deployment environments 112 provided by a cloud computing platform provider 110."), comprising: 
executing, by a computer system that includes the set of operational entities, a hierarchy of controller modules having an orchestrator controller module at a top level of the hierarchy that is operable to communicate with other controller modules in the hierarchy to manage the set of operational entities (the application director 106 passes , wherein the set of operational entities includes a hardware entity, a software entity, and an information entity ( [0022]: "blueprint 126 generated by application director 106 for an online store application may specify a web application ([...]) executing on an application server ([...]) and that uses as a database ([...]) as a data store."); 
accessing, by the orchestrator controller module, operational information that specifies a workflow having commands for implementing a sequence of steps of an operational scenario involving the set of operational entities ([0022]: "application director 106 includes the following software modules: a topology generator 120, a deployment plan generator 122, and a deployment director 124. Topology generator 120 generates a blueprint 126 that specifies a logical topology of the application 108 to be deployed. Blueprint 126 generally captures the structure of an application 108 as a collection of application components executing on virtual computing resources."; the accessing of the operational information and of the blueprints is implicit in their use.); and 
implementing, by the orchestrator controller module, the commands of the workflow to implement the operational scenario, wherein the implementing includes issuing instructions to one or more of the other controller modules to change states of one or more of the set of operational entities ([0028]: "application director 106 executes 

Regarding claim 17, Nagaraja teaches wherein particular controller modules within the hierarchy are operable to manage the set of operational entities according to respective blueprints that define attributes of the set of operational entities (the application director 106 passes commands to the cloud director 722, which then passes them onwards in Figure 7, and in [0078]: "Cloud computing environment includes a cloud director 722 (e.g., run in one or more virtual machines) that manages allocation of virtual computing resources to application director 106 for deploying applications. [...] Cloud director 722 receives provisioning requests submitted to cloud provider 110 and may propagates such requests to orchestration component 718 to instantiate the requested virtual machines (e.g., VMs 1141 to 114M).").

Regarding claim 18, it is a method type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 19, Nagaraja teaches wherein the one or more other controller modules are operable to route one or more of the instructions received from the orchestrator controller module to the particular controller modules that manage the set of operational entities ([0086] In step 810, responsive to the request from VM 114.sub.1, deployment director 124 transmits the requested package that includes deployment agent 726 

Regarding claim 20, Nagaraja teaches, wherein the one or more other controller modules are operable to route the one or more instructions based on a set of unique identifiers corresponding to the set of operational entities ([0086]: In one example, deployment agent configurations may include network address for addressing and discovery layer 720 and a unique address (e.g., queue name) that uniquely identifies communications intended for deployment agent 726.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schmidt et al. (US 10,908,967 B2) Modifying resource allocation among pools supporting a VM set executing a multicomponent software application including nested components.
Zellermayer et al. (US 2015/0378743 A1) Systems and Methods for Enhancing the Availability of Multi-Tier Applications on Cloud Computing Platforms.
Mao et al. (US 2017/0351535 A1) MULTITIER APPLICATION BLUEPRINT REPRESENTATION IN OPEN VIRTUALIZATION FORMAT PACKAGE
Catalano et al. (US 2014/0201218 A1) SYSTEMS AND METHODS FOR PROVIDING RANKED DEPLOYMENT OPTIONS.
Hassine et al. (US 2014/0380308 A1) METHODS AND APPARATUS TO GENERATE A CUSTOMIZED APPLICATION BLUEPRINT
Kono (US 2017/0351528 A1) METHOD AND APPARATUS TO DEPLOY INFORMATION TECHNOLOGY SYSTEMS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195